

114 S651 IS: John Muir National Historic Site Expansion Act
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 651IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to acquire certain land in Martinez, California, for
 inclusion in the John Muir National Historic Site, and for other purposes.1.Short titleThis Act may be cited as the John Muir National Historic Site Expansion Act.2.DefinitionsIn this Act:(1)Historic siteThe term historic site means the John Muir National Historic Site in Martinez, California, established by Public Law 88–547 (78 Stat. 753).(2)MapThe term map means the map entitled John Muir National Historic Site Proposed Boundary Expansion, numbered 426/127150, and dated November 2014.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.John Muir National Historic Site land acquisition(a)AcquisitionThe Secretary may acquire by donation the approximately 44 acres of land and any interests in the land that are identified on the map.(b)BoundaryOn acquisition of the land under subsection (a), the Secretary shall adjust the boundary of the historic site to include the acquired land.(c)AdministrationThe Secretary shall administer the land and any interests in the land acquired under subsection (a) as part of the historic site.(d)Date CertainThe authority provided under subsections (a) through (c) shall apply only if the Muir Heritage Land Trust holds title to the land identified on the map by August 31, 2015.